Citation Nr: 0321103	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-07 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder with tension headaches, currently rated 30 
percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 and subsequent rating decisions 
from the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  


REMAND

The Board notes that the veteran has been diagnosed with 
several different psychiatric disorders-a generalized 
anxiety disorder (which is service connected), but also a 
schizo-affective disorder, depression, a major affective 
illness, bipolar depressed, and a bipolar disorder (which are 
not service connected).  These disparate diagnoses raise 
questions as to the relationship, if any, 
between his service-connected generalized anxiety disorder 
and his various other diagnosed psychiatric disorders.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993) (there may be a 
breach in the duty to assist when there are variously 
diagnosed psychiatric disorders, but none of the examinations 
fully describes the degree of disability attributable to each 
psychiatric disorder).  Because the medical evidence 
currently of record does not contain sufficient information 
to make this important determination, the Board finds that 
the veteran should undergo a comprehensive VA psychiatric 
evaluation to obtain a medical opinion on this dispositive 
issue.  38 U.S.C.A. § 5103A(d) (West 2002).  See also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board notes 
that if it is medically determined that the mental impairment 
attributable to nonservice-connected and service-connected 
conditions cannot be distinguished, the benefit-of-the-doubt 
doctrine requires that all such impairment be attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).



The veteran's appeal for a TDIU is inextricably intertwined 
with his remanded claim for a higher rating for his 
psychiatric impairment, inasmuch as an increased rating for 
his generalized anxiety disorder could, in turn, affect the 
outcome of his claim for a TDIU.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  Therefore, the claim for a 
TDIU should be readjudicated after development of the 
increased rating claim discussed above is completed.

Accordingly, these claims are REMANDED to the RO for the 
following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete medical treatment records, not 
currently on file, pertaining to his 
psychiatric condition, asthmatic 
bronchitis or residuals of a left 
inguinal herniorrhaphy.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should schedule the 
veteran for a social and industrial 
survey to assist VA in evaluating his 
current social and industrial impairment, 
and in assessing his potential for 
improved social functioning and 
employment.  The social worker should 
offer an opinion as whether it is at 
least as likely than not that the 
veteran's service-connected disabilities, 
alone, preclude employment.  The social 
worker's report is to be added to the 
veteran's claims file.

3.  After all records received pursuant 
to the development requested in 
paragraphs 1 and 2, above, the veteran 
should be scheduled for a comprehensive 
psychiatric examination to assess the 
severity of his service-connected 
generalized anxiety disorder with 
headaches.  All appropriate tests and 
studies, to include psychological 
testing, should be accomplished.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss, 
suspiciousness, depressed mood, anxiety; 
panic attacks, sleep impairment, impaired 
affect, impaired judgment, impaired 
thinking, impaired communication, 
impaired speech, impaired impulse 
control, neglect of personal hygiene and 
appearance, suicidal ideation, delusions, 
hallucinations, danger of hurting self or 
others, ability to perform activities of 
daily living, or disorientation to time 
or place.

The examiner should also render a multi-
axial diagnosis, including assigning a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
means.  If more than one psychiatric or 
personality disorder is diagnosed, the 
examiner should expressly indicate 
whether it is possible to distinguish the 
symptomatology attributable to 
generalized anxiety disorder from that 
attributable to any other psychiatric 
impairment (to include any diagnosed 
personality disorder); and, if so, the 
percentage or portion of the assigned GAF 
score representing impairment due to the 
service-connected generalized anxiety 
disorder should be specified.  The 
examiner should clearly indicate if it is 
not possible to separate the symptoms and 
effects of the generalized anxiety 
disorder from any other psychiatric 
disability.  An opinion also should be 
rendered regarding whether any separately 
diagnosed disorders are deemed caused or 
aggravated by the veteran's generalized 
anxiety disorder.  The examiner should 
specifically address the effect of the 
veteran's service-connected generalized 
anxiety disorder with tension headaches 
(alone, and in combination with his 
service-connected asthmatic bronchitis 
and residuals of a left inguinal 
herniorrhaphy) on his ability to be 
gainfully employed.  Social adaptability 
should be discussed only insofar as it 
impacts on industrial adaptability.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth.  Send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history.

4.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

5.  After completion of all necessary 
development, the RO should review the 
veteran's claims for a higher rating for 
his generalized anxiety disorder 
with tension headaches and for a TDIU in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  If any claim remains 
denied, the veteran and his 
representative should furnished an 
appropriate supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




